Citation Nr: 1500278	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In the November 2009 rating decision, the RO declined to reopen the claim of service connection for bilateral hearing loss.  In the June 2011 decision, the RO declined to reopen the claim of service connection for a low back disorder.  The Veteran perfected separate appeals of those determinations. 

The Veteran presently seeks to reopen claims of service connection for the aforestated disabilities that had previously been finally denied by the RO.  The Veteran did not appeal a November 2001 decision that had denied reopening claims of service connection for bilateral hearing loss and for a low back disorder, and in order for VA to review the merits of each claim, the Veteran must submit new and material evidence.  The  Board is required to address this aspect of each issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are as set forth above.

In August 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the  hearing has been associated with the Veteran's claims file.

During the August 2014 hearing and in correspondence dated in August 2014, the Veteran raised the issue of service connection for tinnitus.  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claims of entitlement to service connection for bilateral hearing loss and for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in November 2001, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for bilateral hearing loss and a low back disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.
 
2.  Evidence received since November 2001 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and a low back disorder, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The unappealed November 2001 rating decision that determined new and 
material evidence had not been received to reopen the previously denied claims of service connection for bilateral hearing loss and a low back disorder is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received; the claims of entitlement to 
service connection for bilateral hearing loss and a low back disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2014).  As the Board is reopening the previously denied claims of service connection for bilateral hearing loss and for a low back disorder, compliance with the VCAA need not be addressed.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Bilateral Hearing Loss

The Veteran asserts that he currently has bilateral hearing loss that is manifested as a result of his period of active service.  Service connection for bilateral hearing loss was initially denied by the RO in February 1999.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  In November 2001, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral hearing loss.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  See
38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Evidence added to the record since the final November 2001 rating decision includes two lay statements, one from the Veteran's brother dated in August 2014 indicating that the Veteran had considerable hearing loss from working on jet engines in service, and one from J. G., an acquaintance since the mid-1980's, describing the Veteran's inability to hear.  Additionally, the Veteran testified in August 2014 that he was exposed to acoustic trauma during his period of active service as a jet engine mechanic.  He described being exposed to extremely loud jet engines over long periods of time.

The above-cited evidence, along with the December 2010 VA examination report, constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran has a current hearing loss disability for VA purposes.  The additional evidence also consists of the Veteran's lay statements as to the onset and continuity of symptoms, to include the nature of his noise exposure both during and after service.  Thus, because the evidence, taken as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hearing loss, it is considered to be new and material evidence.  See Shade, supra; Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires, among other things, evidence of a current disability). Accordingly, the claim of service connection for bilateral hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) .

Low Back Disorder

The Veteran asserts that he currently has a low back disorder that is manifested as a result of his period of active service.  Service connection for a low back disorder was initially denied by the RO in September 1994.  In February 1999 and November 2001, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a low back disorder.  The Veteran did not appeal each respective decision, therefore, each became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Evidence added to the record since the November 2001 rating decision includes a lay statement from the Veteran's brother dated in August 2014 indicating that the Veteran never had back problems prior to 1971, and that since his injury in 1971, he has had continuous back problems for which he had undergone surgery.  It was also noted that the Veteran's symptoms had become so chronic and intense that he had to retire from work about two the three years earlier.  Additionally, a lay statement from J. G., an acquaintance since the mid-1980's, shows that the Veteran was described as having bad back pain for as long as he had known him.

In August 2014, the Veteran testified that he was sustained a back injury during a fall down some stairs during his period of active service.  He added that he was hospitalized following the injury, and that he had continued to experienced chronic symptoms ever since that injury.

The Board finds the above-cited evidence, along with the January 2014 VA examination report, constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has a current low back disability.  The additional evidence also consists of lay statements and the Veteran's testimony as to the onset and continuity of symptoms.  Thus, because the evidence, taken as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disorder, it is considered to be new and material evidence.  See Shade, supra; Hickson.  Accordingly, the claim of service connection for a low back disorder is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) .

ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for a low back disorder is reopened, and to this extent only the appeal is granted.


REMAND

Regarding the merits determination for hearing loss, the Board finds that the December 2010 opinion of the VA audiologist is inadequate, as the examiner did not comment on the Veteran's reports of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Additionally, a medical opinion is necessary to address whether or not the Veteran clearly and unmistakably had a right ear hearing loss disability that existed prior to his entry into active service, and if so, whether the pre-existing right ear hearing loss was clearly and unmistakably not aggravated by service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Similarly, regarding the merits determination for the Veteran's low back disorder, the Board finds that the January 2014 VA examination report is inadequate, as the examiner did not comment on the lay statements or testimony of the Veteran regarding reports of in-service symptoms and a continuity of symptomatology and, instead, relied on the absence of evidence of a chronic disability in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his bilateral hearing loss and low back disorder should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA outpatient treatment records.

2.  Return the claims file to the examiner who performed the December 2010 VA examination (or another qualified examiner, if unavailable) to provide an addendum opinion.  The claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner is requested to address the following questions:

(a)  Does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had right and/or left ear hearing loss that existed prior to his entry into active service?

(b)  If pre-existence of a right and/or left ear hearing loss disability is clearly shown, does the evidence of record clearly and unmistakably show that (i) the pre-existing right and/or left ear hearing loss did not worsen during active service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) for either ear is no, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed right and/or left ear hearing loss disability had its onset during the Veteran's period of active service, to include as a result of his military occupational specialty as an aircraft mechanic?  In providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he experienced noise exposure during service from artillery fire and aircraft engines.  Additionally, in providing a rationale, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will be considered inadequate for rating purposes.

The examiner must acknowledge and discuss the Veteran's testimony, as well as the lay statements of record, as to the onset of his hearing problems.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then return the claims file to the examiner who performed the January 2014 VA examination (or another qualified examiner, if unavailable) to provide an addendum opinion.  The claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder had its onset during the Veteran's period of active service, to specifically include as a result of the fall down some stairs while in the line of duty during active service.  In providing a rationale, the examiner must not solely rely on the fact that the Veteran's service treatment records were negative at the time of separation from service.  Such an opinion will be considered inadequate for rating purposes. 

The examiner must acknowledge and discuss the Veteran's testimony, as well as the lay statements of record, as to the onset and continuity of his low back disorder.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


